—In an action to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), as granted the defendant’s cross motion to dismiss the complaint as time-barred pursuant to UCC 2-725.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated.
The parties’ conflicting allegations as to the content of their agreement raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the agreement was predominantly for the sale of goods (see, UCC 2-725; Franklin Nursing Home v Power Cool*658ing, 227 AD2d 374), and accordingly whether the four-year Statute of Limitations applies. We note that no copy of the agreement was included in the record on appeal and the parties have not made clear whether the agreement was ever reduced to a writing. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.